987 A.2d 716 (2009)
PHILADELPHIA ENTERTAINMENT AND DEVELOPMENT PARTNERS, L.P. d/b/a Foxwoods Casino Philadelphia, Petitioner
v.
CITY COUNCIL FOR THE CITY OF PHILADELPHIA and The City of Philadelphia, Respondents.
No. 1 EM 2008.
Supreme Court of Pennsylvania.
December 30, 2009.

ORDER
PER CURIAM.
AND NOW, this 30th day of December, 2009, due to the retirement of Senior Judge Joseph F. McCloskey, it is hereby ordered that the Honorable John W. Herron of the Philadelphia County Common Pleas Court is appointed to serve as Special Master in this matter, pursuant to Section 1506 of the Pennsylvania Race Horse Development and Gaming Act, 4 Pa.C.S. § 1506. The Special Master shall have full authority to consider and resolve such further disputes as may arise regarding the issuance of permits, approvals, licenses or other authorizations by the City of Philadelphia for the construction, use and occupancy of Philadelphia Entertainment and Development Partners' licensed gaming facility.
Jurisdiction is retained.
Justice GREENSPAN did not participate in the consideration or decision of this matter.